Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-12, 16, 18-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0187622 (Kamichi) (hereinafter “Kamichi”).
Regarding claim 1, Figs. 1-20 show a feeding device to transport a recording medium (6), the feeding device comprising: 
a main body (Fig. 4) having a drive source (617 in Fig. 9); 
a tray (62) that is rotatably attached to the main body (Fig. 4) and on which the recording medium (6) is to be loaded; 
a side guide unit (unnumbered side guide pivotably connected to element 612) and provided on the tray (62) and configured to align positions of edge portions of the recording medium (6) loaded on the tray (62); 
an operation arm portion (614) attached to the main body (Fig. 4) and configured to move along a rotation axis of the tray (62) by a driving force from the drive source (617); and 
an operation lever (612) provided on the tray (62) so as to face the operation arm portion (614), wherein the operation arm portion (614) transmits the driving force to the operation lever (612) in case that the operation arm portion (614) abuts on the operation lever (612), and wherein the side guide unit (unnumbered side guide pivotably connected to element 612) is moved by the operation lever (612) when the driving force is transmitted to the operation lever (612).  
Regarding claim 2, Figs. 1-20 show that the operation arm portion (614) and the operation lever (612) abut on each other at a position of the tray rotation axis.  
Regarding claim 3, Figs. 1-20 show that the operation arm portion (614) is formed at one end of a cam follower (615) that is rotatable around an axis orthogonal to the tray rotation axis and the other end of the cam follower (615) which can abut on a cam (teeth on element 613) driven by the drive source (617).
Regarding claim 5, Figs. 1-20 show that the tray (62) is a paper feed tray on which the recording medium (6) to be supplied to the main body (Fig. 4) is to be loaded.  
Regarding claim 6, Figs. show that  the side guide unit (unnumbered side guide pivotably connected to element 612) is driven so as to be separated from the edge portions of the recording medium (6) when the driving force is transmitted.  
Regarding claim 7, Figs. 1-20 show that each of a plurality of side guides (unnumbered side guides pivotably connected to elements 612 and 611) of the side guide unit is provided corresponding to a pair of sides of the recording medium (6).  
Regarding claim 8, Figs. 1-20 show a friction member (616) capable of regulating an interval between the plurality of side guides (unnumbered side guides pivotably connected to elements 612 and 611) according to a width of the recording medium (6).  
Regarding claim 9, Figs. 1-20 show a paper discharge tray (80) on which the recording medium (6) discharged from the main body (Fig. 4) is to be stacked.  
Regarding claim 10, Figs. 1-20 show that the side guide unit is driven toward the edge portions when the driving force is transmitted.  
Regarding claim 11, Figs. 1-20 show that each of a plurality of alignment guides (unnumbered side guides pivotably connected to elements 612 and 611) of the side guide unit is provided corresponding to a pair of sides of the recording medium (6).  
Regarding claim 12, Figs. 1-20 show a friction member (616) capable of regulating an interval between the plurality of alignment guides (unnumbered side guides pivotably connected to elements 612 and 611) according to a width of the recording medium (6).  
Regarding claim 16, Figs. 1-20 disclose a method for a feeding device to transport a recording medium, wherein the feeding device includes a main body (Fig. 4) having a drive source (617 in Fig. 9), a tray (62) that is rotatably attached to the main body (Fig. 4) and on which the recording medium (6) is to be loaded, a side guide unit (unnumbered guide pivotably connected to element 612) provided on the tray (62), an operation arm portion (614) attached to the main body (Fig. 4), and an operation lever (612) provided on the tray (62) so as to face the operation arm portion (614), the method comprising:
aligning, via the side guide unit (unnumbered guide pivotably connected to element 612 in Fig. 7), positions of edge portions of the recording medium (6) loaded on the tray (62);
moving the operation arm portion (614) along a rotation axis of the tray (62) by a driving force from the drive
transmitting the driving force to the operation lever (612) via the operation arm portion (614) in a case that the operation arm portion (614) abuts on the operation lever (612); and  
moving the side guide unit (unnumbered guide pivotably connected to element 612) by the operation lever (612) when the driving force is transmitted to the operation lever (612).  
Regarding claim 18, Figs. 1-20 show a printing apparatus comprising: 
a printing unit (4) configured to perform printing on a recording medium (6); 
a main body (Fig. 4) having the printing unit (4) and a drive source (617 in Fig. 9); 
a tray (62) that is rotatably attached to the main body (Fig. 4) and on which the recording medium (6) is to be loaded; 
a side guide unit (unnumbered guide pivotably connected to element 612) provided on the tray (62) and configured to align positions of edge portions of the recording medium (6) loaded on the tray (62); 
an operation arm portion (614) attached to the main body (Fig. 4) and configured to move along a rotation axis of the tray (62) by a driving force from the drive source (617); and 
an operation lever (612) provided on the tray (62) so as to face the operation arm portion (614), wherein the operation arm portion (614) transmits the driving force to the operation lever (612) in case that the operation arm portion (614) abuts on the operation lever (612), and wherein the side guide unit (unnumbered guide pivotably connected to element 612) is moved by the operation lever (612) when the driving force is transmitted to the operation lever (612).  
Regarding claim 19, Figs. 1-20 show that the operation arm portion (614) and the operation lever (612) abut on each other at a position of the tray rotation axis.  
Regarding claim 20, Figs. 1-20 show that the operation arm portion (614) is formed at one end of a cam follower (615) that is rotatable around an axis orthogonal to the tray rotation axis and the other end of the cam follower (615) which can abut on a cam (teeth of element 613) driven by the drive source (617).  
Regarding claim 22, Figs. 1-20 show that the tray (62) is a paper feed tray on which the recording medium (6) to be supplied to the main body (Fig. 4) is to be loaded.  
Regarding claim 23, Figs. 1-20 show that the side guide unit (unnumbered guide pivotably connected to element 612) is driven so as to be separated from the edge portions of the recording medium (6) when the driving force is transmitted.  
Regarding claim 24, Figs. 1-20 show that each of a plurality of side guides (unnumbered guides pivotably connected to elements 611 and 612) of the side guide unit is provided corresponding to a pair of sides of the recording medium (6).  
Regarding claim 25, Figs. 1-20 show a friction member (616) capable of regulating an interval between the plurality of side guides (unnumbered guides pivotably connected to elements 611 and 612) according to a width of the recording medium (6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamichi as applied to claim 1 above, and further in view of U.S. Patent No. 7,926,804 (Chinzei et al.) (hereinafter “Chinzei’) (a reference of record).  With regard to claim 13, Kamichi teaches all of the limitations of this claim, except for a fixing unit configured to fix an angle of the tray (62) with respect to the main body (Fig. 4) around the tray rotation axis at a predetermined angle, as claimed.
Chinzei shows that it is well-known in the art to provide a feeding device (100) with a fixing unit (150) configured to fix an angle of a tray (140) with respect to a main body (including 102 and 104) around a tray rotation axis (axis of 140) at a predetermined angle.  Column 4, lines 42-50 explain that this arrangement allows the tray 140 to be opened to a specific angular position, while preventing tray 140 from jouncing or opening further when the feeding device (100) is moved.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Kamichi apparatus with a fixing unit, for the purpose of allowing the tray to be opened to a specific angular position, while preventing the tray from jouncing or opening further when the feeding device is moved, as taught by Chinzei.
Regarding claim 14, Figs. 1-8 of Chinzei show that the fixing unit (150) is configured to fix the angle of the tray (140) at any of a plurality of angles.
Regarding claim 15, Figs. 1-8 of Chinzei show that one of the plurality of angles of the tray is an angle for transporting a recording medium in a horizontal direction.
Allowable Subject Matter
4.	Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653